a




               OFFICE   OF T?iE Al-l-ORNEY   GENERAL   OF TEXAG
                                      AUSTIN




    Dwr   sir:                      opfrrricn
                                            HO. o-3568               .-..
                                    Ro: Conjxnsstion of oounty
                                        hi@ivay pstrolzm.
               Pour lottar requesting the o*Giou of this IIS-
    per&ant,                                        besn,rs-
                upon the q~,uastlOmetntod~horain,.kree
    ocrived.   Tho~qusstims prcvmtod ara ~06~follows:
                *For gr?idar?ce in mttarn thht in all prob-.
          abll~ity1411 arice ?n t!zan6ar fitur0, gill you
          pls’cm3    advise this oifico vhistjxrSemte Bill
          278; poesod by the Forty-first LG~iShtUrG,       xeg-
          ulor s3seiol5,Cz2ptei-150, P.g6 326,,is still.
          In form3 v.nd cffaot. If this act iti,stillin
          effzct, ~511 it or Article $699.~ msnded,,1937;
          45th    Ln@3htUrO,    3.. &3e, Ch. 225, SaC. 1, Coil-;
          trcl in nnxnr~County, s?r,sothe Guprax! Court
          oltes the lnttar,.AHiols 6699 ao~amnded, P,S
          belrg     theemw ax4+stlng authority for e hishmy      I
          patrol?.
              Vhe rcling'of th t%prerx Court Haa mde
          on S&y 14, 19A1, but, of coume, the mn?uta
          will zot be dalivcrsd until the pariod for ffl-
          log a x&ion for rehor!rizghas olapsad. Does
          the Sqc8:aa Court rclir.r,
                                   t.sl:c
                                        6ff6Cl;etjthe the
          ~8 th8 first nrmuncc-,ent, Soy 14, 1941, or Coee
          ito affectlvensos &Fin fitthe ax~irctlcn oft tlX
          gr;;fe;rlng   wS:tohe ;lotionfor rehem4.y “a:

              *In tho erar,t.3 :atl.onfor ~rahs.zrlL&
                                                    is
          tllsd, sill the ruling tp_kaeffeot at tt13 timo
          Of tbs first oEI122JXSX6ut,Cl'at the tis8 Of
~

HOll.B.U. Ckwvoy, page 2


       elthar denial of the motion or the Teh6sring,
       if &rantGd, and th8 Ori&in31 IXliw is Ieaf-
       firaedv"

    . - In a letter baar+g d3ta of Suna 26, lgJ.l., Sron-
orabla Jsy Saa I,m'cy,kcnistsnt CrlralnalCiatrict Attor-
nsy of :Gxax County, T~xE!E,etatod in 0.letter ader6ssad
t0   thi3   &3F~Xt~Ollt,   tht

            Wincci th6 quc3t:on of ths contitltutionality
       of Son5t5 3ill 2% Is baforz tha Supxns Court
       und wril.1likely bs prlssodupcu, vie. a0 not 0x-
       pact yonroffico to rendsr   en opisiion  on that
       que3tion.   ficmver, vu do ask thi>i.ycu lmxedinta-
       ly edvise our Cocnty hualtor .oon&rnin.~the
       other txo questions psrtaiuing to the effeotive
       doterof the'judgzent oftha Sui;rezsCourt4
       444."

          Appcrantly, undsr tha facts, aQht county hi$-
way pstrolman v:eraappointed by virtue of krticlo 6699b;
V6rnon's Annotated Civil Statutes, End tha S:lprnm~ Court
Of TgXZ~B in th4 CDS0 Of CIXS. U. ~ZDZ!&SOX, COGXTY ZiJiXE,
ET AL, IT,dIXTIFi%IX ZSFXR ~3. X5X, 'ff.Kc&D, SB:ZXW,~
D?IWiDACT 11?~X:T;FXR,
                     azor& othar thih.qshald that'Artiole
6&qb, supra, was unconstitiutionzl. Ho-aver, a'zotion
for rahawlng h~ln36an filcidand h3s not yat been passed
upon by tha court.          ',
         Tha que3tlon to be datoraluad aoana to bo vihother
or not the Gomz13sionars1 Court oan lagally pay tha sla&t
&bow nantlonsd hiic.hwappetrolman. Cy virtue of Article
6699, Ysrnon*s Annot-ltadCivil Statutes, the Cozmissionero*~
Court acting in conjunction with the sheriff rr.oy enploy
cot 2OrG than txo rqulsr devutieo, nor~xore t&n tm ad-
ditioral Ceoutias for special ewrgency to aid sold regu-
lor deput'i63to bo knovn 3s county treffic OffiCars to
onforce the hi~hwiy law of tkfs stata regu;.atis~tis use
of tha rublic highway3 by motor vehiclas. tiathink thot
this at3tute i3 3uthorlty for the Con~issio~.~rxi* court
to amploy not mora than four dG:UtieS   to,~baknov?nas
county trsfric officers to cnforca the hlEhr:sp13v:aof
tbio atate. Tha further qucstlon 10 mined by your lcttnr
wteth3r or not the ss:d county hiShis3ppntrolman are d.e
                                                                    .6%3
,.



     Con. E.G. Gamep,   page   j

     facto.officer5,

                 An officar de facto ha5 be65 bod.llgdofined is
     one who has the reputation of bsisg the officer ha aa-
     suneu to bs, kiaa yat is not 8 G00a offiaar in point of
     1m; 81.30is one who, under color of right, enters into
     the possession of an office and axeraisas the fuuations
     t!iirjrGOf, or Y&O  0XerCi86~ th6.dutiou of the Officer un-
     der color of a know end vclid appoinkmnt or election,
     but falls .to confom to soisePreccdcnt raquireasnt or
     oozdition, as to take an oath, give a bond, OS the like.
     ?,%:nerous  other &efinltions rL~ilz\sin inport, arc to ba
     found In the books. Tfiad,octrinaof de facto officers’
     Is Eoundad upon poliog and necsssity aad is aoceptga     in
     ord.crto proteot the public and,individuals where they
     may become involvsd in the rbTrioia1acts of parscns die-
     chargiw the duties ,of offioero without being lawful of-
     fleers. Ths lzn validctes their acoessto public and
     third   person3   on tha ground that, though cot officers in
     ~BH, they are in fact offioera whose acte publio polfoy
     r3CIu~l'G8 should’be considered valid.    ~~&QlT~!i
                                                       vs. GRAhP-


              There can be no officer, either -de jurc or da
     facto, unless thsrs io an offica.to fill; nor can ~thare
     be such a thing ‘OS a de facto offica. Thcrcfore, beiore
     a person can be ieesrded~a5 a de ‘faato officer, them
     mast,be an office ,whlchhe could hold de jura. Thus if
     the law pw!porting to’meat0 an office is unconstitutiod-
     al, an assmed Incmbect is not an office Be fagto.
     (STrlTXVG* GIiL~Zl’TZ’SSSTlrTg,10 8.X’. (26) 984;:V’XATLEY
     vs. ST(il3,8 S.W. (28) 174;'TSXAS JUBISPFKJDSNCS,Vol. 34,
     P.   615).,
              Two par5ons cansot at the same t&    be in the
     actual occupetion end exercise of an office for which the
     law prcvidos only ona lncu~bbant- 5 rule that applies to
     en officer d.eSure and~‘asofficer da facto. It follovls
     thet V%G~Q there is sn offlcar de. jure there can be no
     room or place for an officer de fecto, car ccn two differ-
     sat offioara da facto bo in an office fcr vl:lichthe’lavr
     provides only on3 inctxxbent. (G3BV2T vs. STATE, 3 S.W.
     w     3761.
.   :
                                                              .
        Bon.   E.   0.   G&vey,   pegi    4.



        It is equally oleer thet eight persons omnot be de fuoto
        officers in offices for which the low provides only for
                   ss Article 6699, supre.
        .Incu!nbcnts

                     Via quote frm       STATI vs. GIL.LZTTEISZSTATX,
        mpra*
                   1'e eo   In oth3rwords, it is urged.that a
               de facto officer nay exist thongh there be no de-
               jura officxo Y:e camot uphold tL5.scontentiouo
               Thare.can be no Officer, either de juro or a~
               facto, unless there be an o$fice to fill & * *"
                 Article l?72, Be.mon's Annot5tk           Cfvil Statutes,~
        provi,des::
                   Vhe.juclgimnt~pf the Supreme Court shall he
               final at the.ezpiration ot fif'teen.(15)tiys
               from the rendition theroof, shesn no motion for
               rehearing has been fi1ed.a
                 In the above nontior,edease of A.XBRSOR vso FOOD,
        eupra, a liiotlon
                        for rehasring has bsea filed'and as above
        atoted, has not baen acted upon by the Supreim Court.
        ft is our ~opjnlnion
                          that t3e .judgzient
                                            In this cas6,mi.U
        becom final on ths date vjhh8nthe notion for rehearing
        has bsen actdd upon by saidycourt. (sse the followi%
        oases;
                     KORN PSO KOax!?
                                   29 S.F. (26) 2055;
                     TZXAS EUPLOYBS IES. AS?CCI?,TIC':?
                                                      vs. TZAS
                     & P. m. CO., 129 s.Y!, (2d) 746;
                     ffmLIAX3 VS. B;'.4%m&% ?TIOKAL ahI=, 51
                     s.YJ.(28) 1073).
                 It ~111~ be cotad th3t Articles 6699 and 6699b
        are substatitiallgthe &me except thet Article 6699b .pro-
        Sized for the appointment of eight hi&my    patrolmn in-
        staad of,four ae provided by Article 6699. The Comis-
        sionerst Cwrt and sheriff attempted to act undo Article
        6699b when aF;ointins the sight highmy patrol!z:an,Ap-
        pwently the Co,z%issionersand sheriff diclnot cwmidcr
        Senate Rill No. 276, nupra, or attdapt to ect xndor it
Eon. Et C. Garvey,   paega -$           .




XTTOF1!!EY
         GEXE-'&L
                                &dell    Kllliaras
Xii:&                                   A.?ulatsnti